Citation Nr: 1732491	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-21 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for lung/respiratory disability, including chronic obstructive pulmonary disease, emphysema, asthma, and bronchitis.

2. Entitlement to an initial rating in excess of 10 percent for lumbar back strain.
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 and from September 1982 to September 1984.

This case is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matter has since been transferred to the Los Angeles, California RO. 

A Board Travel Board hearing was held March 2016 before the undersigned Veterans Law Judge.  A transcript is of record. 

The Board remanded this case in May 2016 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran's respiratory disorder was not demonstrated during service nor is it shown to be the result of any occurrence or event during his active service.

2.  During the period on appeal, the Veteran's low back strain had flexion to a minimum of 60 degrees with a minimum combined range of motion of the thoracolumbar spine to 130 degrees.  






CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for an initial rating in excess of 10 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran was afforded a Board hearing in March 2016 before the undersigned Veterans Law Judge (VLJ).  The Veteran provided testimony and argument and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.

Pursuant to the Board's May 2016 remand, the AOJ afforded the Veteran VA examinations and obtained adequate opinions.  Therefore, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and analysis - service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

The Veteran asserts that he has lung/respiratory disability that was incurred in or as a result of service. The Veteran's service treatment records show that on his March 1979 enlistment examination, a clinical evaluation of his lungs and chest was normal.  On the accompanying report of medical history, the Veteran denied asthma, shortness of breath, pain or pressure in chest, chronic cough, and sinusitis.  On his July 1982 reenlistment examination, a clinical examination of his lungs and chest was again normal and the Veteran again denied having or having had any respiratory symptoms or disorders.  The Veteran was seen several times for upper respiratory infections (URI) in 1982 and 1984; however, all findings showed that his lungs were clear.  Upon separation from service in July 1984, a clinical examination of the Veteran's chest and lungs was normal.   

Post-service treatment records show that in 1997 and 2010, his medical history included severe COPD with bullous disease consistent with emphysema. In 1997, the patient was noted to have had a 30 pack years of smoking, and in 2010, he was still smoking.

The Veteran was afforded a VA examination in February 2011.  The examiner diagnosed moderate obstructive and restrictive pulmonary disease and opined that 

[B]ased on medical records reviewed, it is at least as likely as not that the patient's severe COPD is associated with his military service. Although he was seen several times for Upper Respiratory Infection (URI) back in 1982 and 1984, all findings showed that his lungs were clear. In 1997, and 2010, history included severe COPD with bullous disease consistent with Emphysema. In 1997, the patient had a 30 pack years of smoking, and even in 2010, he was still smoking. This history of nicotine abuse is at least as likely as not the cause of his COPD rather than his URI in 1982 and 1984. 

The Board observes, however, that although the examiner initially states that chronic obstructive pulmonary disease is at least as likely as not associated with the Veteran's military service, she appears to conclude that it is not related to symptoms in service.  The Board sought a clarifying opinion in the May 2016 remand. 

The Veteran appeared at a Board hearing in March 2016.  He testified that his asthma started while he was in the Army. He acknowledged that he smoked cigarettes but also stated that he "was around a lot of people that smoked" and he used to operate a forklift inside a barricade and "the fumes from the forklift had entered his lungs."  During service, he had symptoms including shortness of breath while walking uphill and exercising and he sought treatment and was prescribed an inhaler.  The Veteran further stated that post-service, in approximately 1998, he was diagnosed with chronic bronchitis and emphysema.  

In a June 2016 statement, the Veteran stated that he had respiratory problems before entering service.  He stated that he smoked cigarettes and worked in a warehouse with asbestos.  

The Veteran underwent a VA examination in August 2016.  The examiner noted diagnoses of emphysema, chronic obstructive pulmonary disease, and chronic bronchitis.  Regarding the Veteran's history, the examiner stated that the Veteran reported being diagnosed with COPD.  The Veterans stated that this condition existed since 1979, when he was told he had asthma.  The examiner noted that the Veteran had been smoking for many years.  The Veteran further reported multiple upper respiratory illnesses during service and was admitted to a hospital for a COPD exacerbation in 1997.  

The examiner opined that the Veteran's lung/respiratory disorder is less likely than not incurred in service or caused by a service event.  In support of this opinion, the examiner stated that 

[T]he Veteran subjectively states that his lung issues started in 1979 when he entered service.  He denies having any symptoms prior to entering service.  He also has a substantial smoking history (> 30 pack-year) with development of COPD, emphysema, and chronic bronchitis.  85-90% of cases of COPD, emphysema, and chronic bronchitis are due to smoking.  Further, there are no service records available to suggest that a specific service related lung issue caused his current lung conditions.

The examiner further opined that the Veteran does not have a clinical diagnosis of asbestosis; therefore, such disorder was not incurred in or caused by service.  

Finally, the examiner opined that the Veteran did not clearly and unmistakable have a pre-existing lung/respiratory conditions prior to service entry in 1979.  As a rationale, he stated that "the Veteran subjectively states that his lung issues started in 1979 when he entered service. He denies having any symptoms prior to entering service. Further, there are no service or medical records to support that there was a pre-existing lung/respiratory condition." 

In an addendum opinion in October 2016, the VA examiner opined that the Veteran's respiratory disorder was less likely as not incurred in or caused by service.  The examiner also opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As a rationale, he stated that 

[T]he pre-existing respiratory condition was allergic rhinosinusitis which flared-up a few times during military service and was diagnosed as URI and treated accordingly. But, there is no objective medical evidence of existence of any pulmonary condition prior to military service, or during military service. Bullous Lung Disease/Bullous Emphysema was diagnosed in 1990's at USC.

The October 2016 opinion also noted that the Veteran had a "significant smoking history."  Therefore, the examiner concluded that "the etiology of Veterans' chronic obstructive pulmonary disease, chronic bronchitis and emphysema is chronic smoking. These disorders are more likely of post service onset and unrelated to service." 

After a review of the evidence of record, the Board finds against a claim of service connection for a respiratory disorder.  

The Veteran has given somewhat conflicting histories over the course of the appeal, reporting variously that the respiratory/lung disorder existed prior to service, started in service, or showed up after service but is related thereto.  At the outset, there is no good clinical evidence that there was any lung or chronic respiratory disorder that pre-existed service, and no pathology was noted on entrance examination, by history or by clinical finding.  While a recent examiner noted that rhinosinusitis existed prior to service, and was treated therein, but not aggravated, there is no medical evidence cited in support of the finding that any pathology pre-existed service.  Therefore, the Board will proceed from the point of finding the Veteran had the presumption of soundness at the time he started service.

The Board acknowledges that the Veteran had upper respiratory infections during service; however, his discharge examinations showed a normal clinical examination of his lungs and chest and the Veteran did not report any chronic respiratory disorders.  Thus, these in-service episodes are acute and transitory and not chronic or continuing disability is show to have been related thereto.  

Furthermore, the VA examiners opined that the Veteran's respiratory disorders were less likely than not due to service, including due to the respiratory symptoms in service, but rather to his extensive history of smoking cigarettes.  The only evidence in support of the Veteran's claim is his lay statements.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran are not accepted as competent medical evidence. 

Thus, the record is absent evidence of a chronic respiratory disorder during service or competent evidence of a nexus between the Veteran's active duty service and his current respiratory disorders.  In addition, the most probative evidence of a nexus between a chronic respiratory disorder and the Veteran's active duty service or service-connected disability is unfavorable, particularly considering that the VA examiner provided an alternative etiology, smoking cigarettes, based on his medical knowledge and expertise.  

In the absence of competent medical evidence that a respiratory disability exists which was caused by the Veteran's active duty service, the criteria for establishing service connection for a have not been established. 38 C.F.R. § 3.303.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.

Law and analysis - increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

The Veteran is appealing the original assignment of a disability evaluation following the award of service connection for low back strain. As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999). A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's chronic lumbar strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion that is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

The Veteran was afforded a VA examination of his back in February 2011.  He reported back pain since service, including stiffness and spasms.  He denied fatigue, decreased motion, parasthesias, and numbness.  He also denied bowel and bladder dysfunction.  Functionally, the Veteran stated that he had difficulty with prolonged standing, walking, and running and bending and stooping down.  

A physical examination showed normal posture and gait.  He has no evidence of radiating pain on movement and no muscle spasm.  There was tenderness in the mid-back area but no guarding or weakness.  Muscle tone and musculature were normal and there was no ankylosis.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The Veteran was able to perform repetitive use testing with no additional limitations.  A lumbar spine x-ray showed muscle spasm.  

The Veteran appeared at a Board hearing in March 2016.  He testified that he experiences pain and spasms in his back.  He treats with muscle relaxers and ibuprofen.  He states that he has pain regularly but did not recall experiencing severe back pain on the job.  

In an August 2016 VA examination, the examiner diagnosed lumbosacral strain.  The Veteran reported low back pain that occurs once per day, lasting for 4 hours.  He also reported flare-ups that make it hard to stand, walk, or run for prolonged periods and functional loss due to pain with inability to perform prolonged standing, walking, running, bending, or stooping down.  

Objective testing showed range of motion to be normal but pain was noted on forward flexion.  Repetitive use testing showed no additional limitations.   The examiner noted no additional limitation due to flare-ups or use over time.  There was no guarding, muscle spasm, or localized tenderness noted.  Muscle strength testing was normal with no atrophy and reflex, sensory, and straight leg raising testing were normal. The examiner also found no radicular pain or symptoms and no other neurologic abnormalities.  No ankylosis was noted and the examiner stated that the Veteran did not have intervertebral disc syndrome (IVDS).

The Veteran was afforded a VA examination of the spine in October 2016.  The examiner noted a diagnosis of lumbosacral strain.  The Veteran reported symptoms of back pain since service.  He reported functional impairment of impaired prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  A physical examination of his spine showed range of motion to 80 degrees of flexion, 20 degrees of extension, bilateral flexion to 25 degrees, and bilateral rotation to 25 degrees.  There was objective evidence of pain at the end of all ranges.  The examiner also noted objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with an additional 5 degrees of loss of range of motion in each direction.  With repetitive use over time, the Veteran was additionally limited to 60 degrees of flexion, 10 degrees of extension, 15 degrees of bilateral flexion, and 15 degrees of bilateral rotation.  

The examiner further noted that pain and fatigue significantly limit functional ability during a flare-up.  Localized tenderness and muscle spasm were noted but not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal with no atrophy and reflex, sensory, and straight leg raising testing were normal. The examiner also found no radicular pain or symptoms and no other neurologic abnormalities.  No ankylosis was noted and the examiner stated that the Veteran did not have intervertebral disc syndrome (IVDS).       

Upon review of the evidence of record, the e Board finds that a rating in excess of 10 percent is not warranted.  In the absence of forward thoracolumbar flexion limited to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating cannot be assigned.

Additionally, the evidence shows no diagnosis of IVDS or incapacitating episodes to warrant a higher evaluation.  

The Board has considered the Veteran's lay statements regarding his symptoms and range of motion and finds them to be probative. However, the objective findings of the medical professionals as to his ranges of motion are more probative in assigning ratings under the Schedule.  The Veteran's functional limitations are adequately considered and address by the assigned rating.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder is denied.

A rating in excess of 10 percent for a low back disorder is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


